
	
		I
		111th CONGRESS
		1st Session
		H. R. 1249
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2009
			Mr. Patrick J. Murphy of
			 Pennsylvania (for himself and Mr.
			 Latham) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  special rules for charitable contributions of alternative energy property for
		  educational purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Equipping a 21st Century Green
			 Workforce Act of 2009.
		2.Special rules for
			 charitable contributions of alternative energy property for educational
			 purposes
			(a)In
			 generalSubsection (e) of
			 section 170 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new paragraph:
				
					(8)Special rule for
				contributions of alternative energy property used for educational
				purposes
						(A)Limit on
				reductionIn the case of a
				qualified energy property contribution, the reduction under paragraph (1)(A)
				shall be no greater than the amount determined under paragraph (3)(B).
						(B)Qualified energy
				property contributionsFor purposes of this paragraph, the term
				qualified energy property contribution means a charitable
				contribution by a corporation of qualified energy inventory property, but only
				if—
							(i)the contribution
				is to—
								(I)an educational
				organization described in subsection (b)(1)(A)(ii), or
								(II)an organization
				described in section 501(c)(3) and exempt from tax under section 501(a) that is
				organized primarily for purposes of providing education or training,
								(ii)the property is
				constructed or assembled by the taxpayer,
							(iii)the contribution
				is made not later than 3 years after the date the construction or assembly of
				the property is substantially completed,
							(iv)the original use
				of the property is by the donee,
							(v)substantially all
				of the use of the property by the donee is for use within the United States for
				educational or training purposes that are related to the purpose or function of
				the donee,
							(vi)the property is
				not transferred by the donee in exchange for money, other property, or
				services,
							(vii)the property
				will fit productively into the donee’s educational or training plan, and
							(viii)the taxpayer
				receives from the donee a written statement representing that its use and
				disposition of the property will be in accordance with the provisions of
				clauses (v), (vi),and (vii).
							(C)Definitions and
				special rulesFor purposes of this paragraph—
							(i)Qualified energy
				inventory propertyThe term
				qualified energy inventory property means any tangible personal
				property described in paragraph (1) of section 1221(a) which is—
								(I)property which is
				used in generating electricity from qualified energy resources (as defined in
				section 45(c)(1)), or
								(II)property which is
				described in subparagraph (A) of section 48(a)(3) (determined without regard to
				any termination provision or other time-based restriction contained in section
				48) and which meets the requirements of subparagraph (D) of section
				48(a)(3).
								(ii)CorporationThe
				term corporation has the meaning given such term by paragraph
				(4)(D).
							(iii)Use of
				property as energy sourceThe use of property by the donee as a
				source of energy for the donee shall not be taken into account for purposes of
				applying subparagraph (B)(v) if the use described in such paragraph is
				significant.
							(iv)Construction of
				propertyRules similar to the rules of paragraph (4)(C) shall
				apply.
							.
			(b)Effective
			 dateThe amendments made by this section shall apply to
			 contributions made after the date of the enactment of this Act.
			
